DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yakis (US Pub # 2017/0156477) in view of Foote (US Pat # 5,865,196) and Wardaszka (US Pub # 2015/0173487).
In regards to claim 1, Yakis teaches a contour mask system for applying contouring solution or tanning (Paragraph 0007), comprising a faceplate having a front side and a back side (Figure 1), wherein the faceplate is adapted to cover a first plurality of regions of a face of a user and to leave a second plurality of exposed skin (Paragraph 0008), and wherein the faceplate includes two elongated eye covers (43a/43b) adapted to fit over the eyes of the user.
Yakis does not teach the eye covers include elongated apertures and an annular ridge encircling each elongated aperture and protruding outwardly from the back side of the faceplate; and a spacer adapted to create a space gap between the faceplate and the user's face.
However, Foote teaches a face shield (10) where eye covers (32) are removably secured over apertures (22a/22b) created in the shield configured to correspond to a user’s eyes. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the eye covers on the shield of Yakis to be formed as removable covers over an aperture, as taught by Foote in order to allow the user to selectively position the shield without sacrificing vision being obscured due to the shield always covering the eye.
With regards to the annular ridge encircling each eye apertures, Wardaszka teaches a face mask to include annular eye apertures (23) surrounded by respective annular ridges (27) that protrude from a rear of the mask (Paragraph 0034). Wardaszka goes on to note that peripheral edges of the mask contain ridges that protrude inwardly in order to block light from entering the area within the mask (Paragraph 0042 where such peripheral ridges provide a gap space between the mask and the face). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edges of the mask, including edges of the eye apertures of Yakis/Foote, to include the protruding ridges of Wardaszka in order to provide a better seal of the mask to allow for optimal contouring to be created from use. 
Regarding claim 3, Yakis teaches the faceplate has rounded edges (Paragraph 0005 which includes a “curved exposure” of edges of the device and Paragraph 0008 which teaches the perimeter to be curved).
Regarding claim 5, Yakis teaches the faceplate is adapted to expose a cheek region, a forehead region and a jawline region of the face of the user, while not exposing a mouth region and a lower cheek region of the face of the user (Paragraph 0008 and see Figure 1).
Regarding claims 9 and 10, Yakis teaches the claimed face mask, but does not expressly teach that the mask can come in different shapes and sizes. However, providing user sizing options is well known for any body engaging item. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mask of Yakis to be produced in different shapes and sizes in order to accommodate optimal fitting for a variety of users of all sizes and needs.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yakis in view of Foote and Wardaszka, as applied to claim 1 above, in further view of Tredup (US Pat # 6,374,424).
In regards to claim 2, Yakis teaches the face mask contains flexible spacers; but does not teach the spacers to include one or more nose rests fixedly coupled to each elongated aperture. 
However, Tredup teaches a face shield to contain a pair of nose rests (19/20) to form a means for securing a spaced positioning of the shield from the face (Col 1, Lines 32-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mask of Yakis to include the nose-engaging spacer of Tredup in order to provide additional means for comfortably securing the device in the correct spaced position from the face to allow the skin to breathe.
	In regards to claims 4 and 6, Yakis teaches the faceplate and removable eye covers to be used as a shield from light. However, Yakis does not describe the material of the shield to be a material to protect from ultraviolet rays. Tredup however provides that it is known to form a shield of UV protective material (Col 1, Lines 25-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the light blocking shield of Yakis to be UV blocking material, as taught by Tredup, in order to better protect the skin from damage.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yakis in view of Foote and Wardaszka, as applied to claim 1 above, in further view of Pallari (WO # 2013/020901).
In regards to claims 7-8, Yakis teaches a face mask to have a determined shape, however does not teach the material of the mask includes Acrylonitrile Butadiene Styrene or aluminum. However, Pallari teaches ABS and aluminum are both suitable material for forming face masks (Page 10, Line 26-Page 11, Line 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mask of Yakis to be formed of either the ABS or aluminum of Pallari as such materials are known for forming face masks, and as such are functional equivalents that would be expected to work equally as well for its intended use.
With regards to the language that such materials are “vacuum pressed” and “molded” such limitations are treated as product by process limitations. As the instant claim is drawn to the apparatus, the burden is shifted to Applicant to provide an unobvious difference in the structure provided by such process limitations. 

Claims 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakis in view of Foote, Wardaszka and Tredup.
In regards to claims 11 and 13, Yakis teaches a method for creating a shadow effect on a face of a user using a contour mask system, wherein the contour mask system comprises a faceplate having a front side and a back side (see Figure 1), wherein the faceplate is adapted to cover a first plurality of regions of a face of a user and to leave a second plurality of exposed skin (Paragraph 0007), and wherein the faceplate includes two eye covers (43a/43b) adapted to fit over the eyes of the user, the method comprising placing the faceplate to fit over the face of the user and applying a contouring to the exposed skin (Paragraph 0008). 
Yakis does not teach the eye covers include elongated apertures and an annular ridge encircling each elongated aperture and protruding outwardly from the back side of the faceplate; and a spacer, where the spacer is adjusted so that when placing the back side of the faceplate over the face of the user, the spacer creates a space gap between the face of the user and the back side of the faceplate; and the contouring is provided by spray cosmetic.
However, Foote teaches a face shield (10) where eye covers (32) are removably secured over apertures (22a/22b) created in the shield configured to correspond to a user’s eyes. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the eye covers on the shield of Yakis to be formed as removable covers over an aperture, as taught by Foote in order to allow the user to selectively position the shield without sacrificing vision being obscured due to the shield always covering the eye.
With regards to the annular ridge encircling each eye apertures, Wardaszka teaches a face mask to include annular eye apertures (23) surrounded by respective annular ridges (27) that protrude from a rear of the mask (Paragraph 0034). Wardaszka goes on to note that peripheral edges of the mask contain ridges that protrude inwardly in order to block light from entering the area within the mask (Paragraph 0042 where such peripheral ridges provide a gap space between the mask and the face). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the mask of Yakis to include the step of forming protruding ridges at the edge of the mask, including edges of the eye apertures, as taught by Wardaszka in order to provide a better seal of the mask to allow for optimal contouring to be created from use. 
With regards to the adjustable securing, Tredup teaches a face shield to contain a pair of nose rests (19/20) to form a means for securing a spaced positioning of the shield from the face (Col 1, Lines 32-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the mask of Yakis to include the step of providing the nose-engaging spacer of Tredup in order to allow the mask to be secured in place for proper fit with relation to the nose. 
Lastly, with regards to the contouring applied to the exposed skin, spray tanning and spray cosmetic are well known means for applying cosmetic to the skin. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of applying contour to the exposed skin, as taught by Yakis, to include the contouring to be applied by spray cosmetic, as a matter of user preference in which cosmetic to purchase and use.
Regarding claim 12, Yakis teaches the faceplate is adapted to expose a cheek region, a forehead region and a jawline region of the face of the user, while not exposing a mouth region and a lower cheek region of the face of the user (Paragraph 0008 and see Figure 1).
Regarding claim 14, Yakis teaches the faceplate has rounded edges (Paragraph 0005 which includes a “curved exposure” of edges of the device and Paragraph 0008 which teaches the perimeter to be curved).
Regarding claims 15 and 16, Yakis teaches the faceplate and removable eye covers to be used as a shield from light. However, Yakis does not describe the material of the shield to be a material to protect from ultraviolet rays. Tredup however provides that it is known to form a shield of UV protective material (Col 1, Lines 25-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the light blocking shield of Yakis to be UV blocking material, as taught by Tredup, in order to better protect the skin from damage.
Regarding claims 19 and 20, Yakis teaches the claimed face mask, but does not expressly teach that the mask can come in different shapes and sizes. However, providing user sizing options is well known for any body-engaging item. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mask of Yakis to be produced in different shapes and sizes in order to accommodate optimal fitting for a variety of users of all sizes and needs.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yakis in view of Foote, Wardaszka and Tredup, as applied to claim 11 above, in further view of Pallari.
In regards to claims 17-18, Yakis teaches a face mask to have a determined shape, however does not teach the material of the mask includes Acrylonitrile Butadiene Styrene or aluminum. However, Pallari teaches ABS and aluminum are both suitable material for forming face masks (Page 10, Line 26-Page 11, Line 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mask of Yakis to be formed of either the ABS or aluminum of Pallari as such materials are known for forming face masks, and as such are functional equivalents that would be expected to work equally as well for its intended use. With regards to the ABS being “vacuum pressed” and “molded”, Applicant does not provide any disclosure to distinguish such processes from ordinary ABS. That is, Applicant merely states such material is preferable, without placing any criticality to the processing of the ABS (see Paragraph 0052 of the Specification as originally filed). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the ABS of Yakis/Pallari to be vacuum pressed and molded as a matter of non-critical design choice, well within the level of skill of the artisan for obtaining a suitable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772